Citation Nr: 0911287	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  03-03 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for surgical scar on the right hip prior to August 
30, 2002, and to an evaluation in excess of 20 percent from 
August 30, 2002.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for surgical scar on the left hip prior to August 30, 
2002, and to an evaluation in excess of 20 percent from 
August 30, 2002.  

3.  Whether the appellant submitted a timely substantive 
appeal of the issue of entitlement to an effective date 
earlier than April 2, 2000 for a 90 percent evaluation for 
status postoperative left hip replacement. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARINGS ON APPEAL

The Veteran and spouse

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 
1976.  The records show that the Veteran also had more than 
one year and nine months of prior unspecified active service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 decision by the 
RO which, in part, granted service connection for scars on 
the left and right hip, rated 10 percent and noncompensably 
disabling, respectively.  A hearing before a Veterans Law 
Judge was held in Washington, DC in December 2003.  In August 
2004, the Board, in part, remanded the issues on appeal among 
other issues for additional development.  A hearing before 
another Veterans Law Judge was held in Washington, DC in July 
2008.  

By rating action in September 2006, the RO granted service 
connection for a skin disorder; granted special monthly 
compensation based on the loss of use of the lower 
extremities; and granted entitlement to a certificate of 
eligibility for specially adapted housing (SAH) under the 
provisions of 38 U.S.C.A. § 2101(a), all issues which were 
addressed in the Board's August 2004 remand.  The Veteran and 
his representative were notified of this decision and did not 
appeal.  

At the personal hearing in July 2008, the representative 
asserted that the Veteran was entitled to another certificate 
of eligibility for SAH.  However, as the benefit was 
previously granted in full, and there was no expression of 
dissatisfaction with that determination within one year of 
notification, the September 2006 rating decision is final.  
38 C.F.R. § 20.1103.  The final rating decision 
notwithstanding, recent changes in VA law allows for use of 
SAH benefits up to three times, and was extended to previous 
grant recipients.  See Veterans Housing Opportunity and 
Benefits Act of 2006, Public Law 109-233.  Under the 
circumstances, the Board construes the representative's 
testimony as a new claim of entitlement to a certificate of 
eligibility for SAH.  

Similarly, in a letter received in October 2006, the Veteran 
raised the additional issue of service connection for 
diabetes mellitus due to herbicide exposure.  This issue has 
not been developed for appellate review and is referred to 
the RO for appropriate action.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  From February 5, to August 30, 2005, the right and left 
hip scars were tender and painful.  

3.  From August 30, 2002, the right and left hip scars were 
tender and painful, caused some limitation of motion, and 
were less than 465 sq/cm in total area.  

4.  In a November 2002 rating decision, the RO granted an 
earlier effective date to April 2, 2000 for the award of a 70 
percent evaluation for left hip replacement; a 90 percent 
rating was assigned that disability effective April 2, 2000, 
in a September 2006 rating decision.

5.  A statement of the case addressing an earlier effective 
date for the award of a 90 percent evaluation for left hip 
replacement was sent to the Veteran in August 2007, and the 
Veteran was essentially advised that he had to submit a 
substantive appeal within 60 days of that letter.

6.  A timely substantive appeal on the issue of entitlement 
to an earlier effective date for the award of a 90 percent 
evaluation for left hip replacement was not received within 
60 days of the August 2007 statement of the case; a timely 
request for an extension to file a substantive appeal was not 
filed by the Veteran.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent prior to August 30, 2002, and to an evaluation in 
excess of 20 percent from August 30, 2002, for a right hip 
scar are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.3, 4.10, 4.31, 4.40, 4.118, Part 4, including 
Diagnostic Codes 7804 (effective before and after August 30, 
2002); DC 7801 (from August 30, 2002).  

2.  The criteria for an initial evaluation in excess of 10 
percent prior to August 30, 2002, and in excess of 20 percent 
from August 30, 2002, for a left hip scar are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 4.10, 4.31, 
4.40, 4.118, Part 4, including Diagnostic Codes 7804 
(effective before and after August 30, 2002); DC 7801 (from 
August 30, 2002).  

3.  A timely substantive appeal was not filed concerning the 
issue of entitlement to an earlier effective date before 
April 2, 2000, for the award of a 90 percent evaluation for 
left hip replacement. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In this case, the Board notes that the rating issues on 
appeal concern the ratings from the initial grant of service 
connection, and that VCAA notification after such a grant is 
generally not required.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  However, in this case, the record contains no VCAA 
letter prior to the grant of service connection.  As such, 
the Board will proceed with the assumptions that the VCAA 
requirements as to increased rating claims are applicable 
here.  In this regard, a letter dated in September 2004, was 
sent by VA to the Veteran in accordance with the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter was not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claims were readjudicated, and a supplemental statement 
of the case (SSOC) was promulgated in October 2006.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a statement of the case or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the Veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

The Board notes further, however, that for an increased-
compensation claim, § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  If the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

Concerning the current issues on appeal, the Veteran was 
notified by VA in September 2004, to submit evidence which 
showed that his disabilities had worsened.  The letter 
provided examples of the types of evidence the Veteran could 
submit and informed him that VA would assist him in obtaining 
any such evidence.  At the two hearings and on the two VA 
examinations during the pendency of this appeal, the Veteran 
also reported the effects his disabilities had on his daily 
activities.  Parenthetically, the Board notes that the 
Veteran is unemployed and in receipt of a total schedular 
rating from VA.  The Board notes that it is unclear whether 
in cases where there was no VCAA notice prior to the grant of 
service connection, notice pursuant to Vazquez-Flores is 
required.  However, to the extent that the VCAA notice in 
this case is deemed to be necessary and is deficient under 
Vazquez-Flores, based on the communications sent to the 
Veteran and his representative over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit in this case and based on his contentions 
as well as the communications provided to him by VA, it is 
reasonable to expect that he understands what is needed to 
prevail.  See Simmons v. Nicholson, 487 F. 3d 892 (2007); see 
also Sanders v. Nicholson, 487 F. 3d 881 (2007).  Under the 
circumstances of this case, the Board finds that the Veteran 
is not prejudiced by moving forward with a decision on the 
merits at this time.  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  There is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  The Veteran was examined by VA twice during the 
pendency of this appeal, and testified at hearings before the 
undersigned members of the Board in Washington, DC in 
December 2003, and July 2008.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claim file.  See 
Mayfield III.  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  

Scars

By rating action in April 2002, the RO, in part, granted 
service connection for surgical scars of the left and right 
hip and assigned 10 percent and noncompensable evaluations, 
respectively, effective from February 5, 2002, under 
Diagnostic Code (DC) 7804.  By rating action in September 
2006, the RO assigned an increased rating to 10 percent for 
the right hip scar from February 5, 2002, and a 20 percent 
evaluation for the right and left hip scars under DC 7801 
from August 30, 2002; the effective date of the revision to 
the rating schedule for evaluating the skin.  Thus, the 
question on appeal is whether the Veteran is entitled to a 
rating in excess of 10 percent for the right and left hip 
surgical scars prior to August 30, 2002, and to evaluations 
in excess of 20 percent from August 30, 2002.  

As indicated above, VA regulations for the evaluation of skin 
disabilities were revised effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002) and corrections 67 Fed. 
Reg. 58448-58449 (Sept. 16, 2002).  The current claim was 
received prior to August 2002.  Thus, the prior and revised 
regulations are applicable to this claim.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased evaluation for the Veteran's surgical scars is 
warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from the effective date of 
the regulatory change.  However, the Veteran does get the 
benefit of having both the old and the new regulations 
considered for the period after the change was made.  See 
VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  Parenthetically, the 
Board also notes that VA recently amended the Schedule for 
Rating Disabilities by revising that portion of the Schedule 
that addresses the Skin, so that it more clearly reflects 
VA's policies concerning the evaluation of scars, and 
specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; 
however, the amendment is effective for claims filed on and 
after October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 
23, 2008). 

Under the old criteria for DC 7804, a 10 percent evaluation 
is assigned for a superficial scar when there was objective 
evidence of tenderness and pain.  38 C.F.R. § 4.118, DC 7804 
(effective before and after August 30, 2002).  For other 
scars, the limitation of function of the part affected was to 
be rated.  38 C.F.R. § 4.118, DC 7805 (effective before and 
after August 30, 2002).   

Further, DC 7801 and 7802, as in effect prior to August 30, 
2002, were applicable only to burn scars.  However, effective 
August 30, 2002, these Codes were revised to eliminate this 
requirement.  

Under the revised DC 7801, scars other than head, face, or 
neck, that are deep or that cause limited motion, a 10 
percent disability rating is for assignment for an area or 
areas exceeding 6 square inches (39 sq cm); a 20 percent 
rating is assigned for an area or areas exceeding 12 square 
inches (77 sq. in); a 30 percent rating is warranted for an 
area or areas exceeding 72 square inches (465 sq. in), and a 
40 percent rating is assigned for an area or areas exceeding 
144 square inches (929 sq. in).  

Under the revised DC 7802, scars, other than of the head, 
face or neck, that are superficial and that do not cause 
limited motion warrant a 10 percent evaluation when the scars 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.  

Other potentially applicable rating codes include Diagnostic 
Codes 7803, and 7804.  Under DC 7803 a 10 percent evaluation 
is assigned for unstable, superficial scars.  DC 7804 
provides a 10 percent evaluation for superficial scars that 
are painful on examination.  DC 7800 (disfigurement of the 
head, face, or neck) is not for application in the present 
case.  

Historically, the evidence showed that the Veteran had 
multiple surgical procedures on both hips due to vascular 
aseptic necrosis from years of steroid treatments for 
sarcoidosis.  The Veteran underwent total hip replacement on 
the left in March 1979, and on the right in September 1979, 
and had multiple revisions on both hips since then.  The 
Veteran underwent a third revision on the right hip in 
February 2000, and required a fourth revision with partial 
replacement in March 2000.  The Veteran subsequently 
developed a deep infection which required additional 
treatment (multiple wash-outs) in April 2000.  A VA inpatient 
note in June 2000, indicated that the infection was under 
control and that the incision site was intact with no signs 
of breakdown or any neurovascular abnormalities.  A VA 
outpatient note in August 2000, showed the incision site was 
well-healed without drainage or erythema, and that the 
sutures were removed without difficulty.  

Subsequent VA medical records showed that the Veteran was 
seen on numerous occasions for various maladies from 2000 to 
2006.  The reports, however, did not reflect any complaints 
or specific findings pertaining to the surgical scars.  The 
only evidence which provide a description of the residual 
surgical scars are the reports from two VA examinations 
conducted in February 2002 and June 2006.  

When examined by VA in February 2002, the Veteran complained 
of chronic bilateral hip pain, more so on the left, but did 
not report any specific problems related to the surgical 
scars.  On examination, there was a 54 by 1.5-cm scar with a 
1/2-cm depression at the center, from the lateral posterior 
left hip to above the left knee.  There was numbness along 
the scar tissue, but otherwise sensory to pinprick and touch 
was 3/5 in the rest of the leg.  On the right, there was a 
curve-shaped scar on the lateral aspect of the hip measuring 
30 by 3-cm with a 2-cm depression.  Sensation to pinprick and 
touch was 3/5, with pain in both hips on manipulation.  The 
diagnoses included status post multiple bilateral hip 
surgeries with infection and open drainage of the right hip, 
wound well healed with residual lengthening of the leg, pain 
and limitation of motion.  

When examined by VA in June 2006, the examiner indicated that 
the claims file was reviewed and included a detailed 
description of the Veteran's medical history and the clinical 
findings on examination.  The Veteran reported pain, soreness 
and numbness on all scars.  On examination, the right hip 
scar measured 32 by 2.5-cm with a 3-cm depression through 
most of the length of the scar.  There was tenderness to 
palpation, particularly in the most depressed region.  The 
scar was adherent with loss of about 75 percent of 
subcutaneous tissue under the scar.  There was tightness and 
deformity of the scar, with additional tightness on motion of 
the right hip, but no acute inflammation or drainage.  The 
left hip scar was 56 by 2-cm in length extending from the 
lateral aspect of the hip, posteriorly down to the knee with 
moderate depression of about 1-cm.  There was tenderness to 
palpation and marked tightness along the middle of the scar 
which increased on motion of the left hip.  Adjacent to the 
left hip scar was a 23-cm, tender, nondepressed, adherent 
scar with marked atrophic skin.  There was also a thin 5-cm 
long scar on the anterior aspect of the right thigh.  The 
scar was not tender, depressed or fixed to the underlying 
tissue.  All of the scars had increased pigmentation compared 
to the normal skin.  The examiner noted that most of the 
Veteran's limitation of motion of the right and left hip was 
due to pain.  The diagnoses included residual scars from 
multiple left and right hip replacements with deformity, 
depression and further limitation of motion of both hip 
joints.  

As indicated above, the Veteran's scars may be rated under 
the old criteria for the entire appeal period, but can be 
rated under the revised criteria only from the effective date 
of the regulations, in this case August 30, 2002.  

The objective findings during the pendency of this appeal 
showed that the Veteran's surgical scars were manifested 
principally by pain and tenderness.  Under the old rating 
criteria, a 10 percent evaluation was the maximum rating 
possible for a tender and painful scar under DC 7804.  The 
only other potentially applicable rating code which would 
provide for a higher evaluation was DC 7805, based on 
limitation of function of the affected body part.  

In this regard, the objective findings on the two VA 
examinations showed flexion limited to no less than 70 
degrees, with abduction limited to no less than 25 degrees, 
bilaterally.  Applying the rating criteria for limitation of 
flexion of the hip under DC 5252, a rating in excess of 10 
percent required flexion limited to 30 degrees or less.  
Similarly, under DC 5253, a 20 percent evaluation was 
assigned when abduction of the hip was limited to 10 degrees 
or less.  Thus, an evaluation in excess of 10 percent for 
either hip would not be possible under the old criteria for 
DC 7805, based on limitation of motion (flexion or abduction) 
at anytime during the pendency of this appeal.  The Board 
notes further that separate ratings have been assigned for 
status post left hip replacement and status post right hip 
replacement, and that separate 90 percent rating have been 
assigned such disabilities under the provisions of DC 5054.  
Under this code, a 90 percent rating is warranted following 
implantation of the prosthesis with painful motion or 
weakness such as to require the use of crutches.  See 38 
C.F.R. § 4.71a, DC 5054 (2008).  Additionally, to assign two, 
separate compensable ratings solely based on painful and 
limited motion under two separate diagnostic codes (i.e., 
under DCs 7805 and 5054) would be in violation of the rule of 
pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.  

Under the revised regulations, an evaluation in excess of 10 
percent for a painful scar other than on the head, face, or 
neck, is possible only under DC 7801, for scars that are deep 
or that cause limited motion.  A 20 percent evaluation is 
assigned for a scar area that is 12 square inches (77 sq. cm) 
or more; a 30 percent rating is warranted for an area or 
areas exceeding 72 square inches (465 sq. cm).  

In this case, the Veteran's surgical scars are clearly deep 
and are reported to cause some limitation of motion.  
Although there was some slight discrepancy in the reported 
size of the scars on the two VA examinations discussed above, 
the most severe description showed the left hip scar was 
approximately 112 sq/cm (56 by 2-cm).  There was also an 
adjacent scar that was 23-cm in length.  (The Board notes 
that the examiner did not report a width for the linear scar.  
However, as he did provide a measurement as small as 1-cm for 
a scar on the right thigh and described another scar as thin, 
the Board presumes that the width of the adjacent scar was 
not significant for purposes of determining the total area.)  
The total area of the left hip scars was approximately 135 
sq/cm.  The total area of the right hip scar was 90 sq/cm (30 
by 3-cm).  

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the assignment of evaluations in excess of 10 percent for the 
right and left hip scars prior to August 30, 2002, or to an 
evaluation in excess of 20 percent from that date.  The 10 
percent evaluations assigned for the surgical scars prior to 
August 30, 2002, are the maximum ratings possible for a 
tender and painful scar that are not on the head, face, or 
neck, or due to burn injury (DCs 7800 and 7801).  
Additionally, the surgical scars did not cause a limitation 
of function to the degree necessary for a higher evaluation 
based on hip impairment (DCs 5252 and 5253) under the old 
rating criteria for DC 7805.  The Board again, notes that 
separate ratings for status post left hip replacement and 
status post right hip replacement have been in effect since 
1997 and 1998, respectively; these ratings clearly 
contemplate any limitation of function due to the hip 
replacements.  Based on the foregoing, the Board finds that 
ratings in excess of 10 percent for the right and left 
surgical hip scars is not warranted prior to August 30, 2002.  

Similarly, the clinical findings on the medical reports 
during the pendency of this appeal showed the surgical scars 
involved areas that are significantly less than 72 sq/in (465 
sq/cm).  Thus, an evaluation in excess of 20 percent for the 
right and left hip scars is not warranted under the revised 
rating criteria.  Consequently, a higher evaluation is not 
warranted under these or any other potentially applicable 
diagnostic code associated with scars and their residual 
effects.  See 38 C.F.R. § 4.118 (prior to and from August 30, 
2002).  

Timeliness of Substantive Appeal

The Board shall not entertain an application for review on 
appeal unless it conforms to the law. 38 U.S.C.A. § 7108 
(West 2002).  An appeal consists of a timely filed notice of 
disagreement (NOD), and, after an SOC is furnished, a timely 
filed substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2008).  

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  The substantive appeal 
should set out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination being appealed.  Proper completion 
and filing of a substantive appeal are the last actions a 
veteran needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202.  A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the veteran or within the remainder of the one- 
year period from the date of mailing of the notification of 
the determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b) (2008).  If a claimant 
fails to file a substantive appeal in a timely manner, and 
fails to timely request an extension of time, he is 
statutorily barred from appealing the RO decision.  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether a 
substantive appeal is adequate or timely, at any stage in a 
proceeding before it, regardless of whether the agency of 
original jurisdiction addressed such a question.  When the 
Board, on its own initiative, raises a question as to a 
potential jurisdictional defect, all parties to the 
proceeding and their representative, if any, will be given 
notice of the potential jurisdictional defect and granted a 
period of 60 days following the date on which such notice is 
mailed to present written argument and additional evidence 
relevant to jurisdiction and to request a hearing to present 
oral argument on the jurisdictional question.  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  38 C.F.R. § 20.101(d) (2008).  

In a November 2002 rating decision, the RO granted an earlier 
effective date to April 2, 2000 for the award of a 70 percent 
evaluation for left hip replacement.  In August 2004, the 
Board determined that the Veteran had initiated an appeal of 
this issue based upon a timely notice of disagreement filed 
in December 2003.  The claim was remand to the RO for 
issuance of a statement of the case and to allow the Veteran 
the opportunity to perfect an appeal to the Board.  

Subsequently, a 90 percent rating was assigned that 
disability effective April 2, 2000, in a September 2006 
rating decision.  A statement of the case addressing an 
earlier effective date for the award of a 90 percent 
evaluation for left hip replacement was sent to the Veteran 
in August 2007, and the Veteran was essentially advised that 
he had to submit a substantive appeal within 60 days of that 
letter as that was the latest date by law by which the 
Veteran could submit this document.  

On November 13, 2007, the RO received a document from the 
Veteran wherein he referenced a desire to continue his 
appeal, in part, based on an August 3, 2007 RO letter 
concerning a statement of the case.  In a Written Brief 
Presentation dated November 27, 2007, the Veteran's 
representative listed the effective date issue.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he is statutorily barred from 
appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or 
adequacy of response shall be determined by the Board.

The Veteran and his representative were notified that the 
Board was considering the adequacy of the substantive appeal 
for an earlier effective date earlier than April 2, 2000 for 
the award of a 90 percent evaluation for left hip replacement 
by letter dated in January 2008.  No further evidence or 
argument was submitted by or on the Veteran's behalf as to 
this issue.  

The Court has held that when the interpretation of a statute 
is dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).

As this appeal requires a strictly legal determination, there 
is no reasonable possibility that further notice or 
assistance to the Veteran would aid in substantiating his 
claim.  The evidentiary record in the matter of timeliness is 
complete; the critical facts are determined by what was 
already received for the record (and when).  

Given that the Veteran did not submitted a timely substantive 
appeal with regard to the November 2002 rating decision, the 
Board is without appellate jurisdiction to consider the 
earlier effective date issue as set forth above.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2008).  
The Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist and enhanced its duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim, is inapplicable to this case, the 
disposition of which is based on a lack of jurisdiction.  




ORDER

An evaluation in excess of 10 percent prior to August 30, 
2002, and to an evaluation in excess of 20 percent from 
August 30, 2002, for a right hip scar is denied.  

An evaluation in excess of 10 percent prior to August 30, 
2002, and to an evaluation in excess of 20 percent from 
August 30, 2002, for a left hip scar is denied.  

A timely substantive appeal was not received as to the 
November 2002 rating decision regarding an earlier effective 
date prior to April 2, 2000 for the disability evaluation 
assigned the Veteran's service-connected status postoperative 
left hip replacement, and the appeal as to this issue is 
dismissed.  



			
	S. L. Kennedy	John J. Crowley
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



		
	Michael A. Herman
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs


